DETAILED ACTION
Applicants response and amendments (filed on 12/03/2021) to the office action dated 09/03/2021 are entered and considered. Claims 9 and 17 have been cancelled. Claims 1, 10, and 18-19 are newly amended. 
Claims 1, 6-7, 10-11, 14-16, and 18-19 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela J. Sherwood on 02/17/2022.
	The application has been amended as follows:
	Cancel claim 19.
	Claims 1, 6-7, 10-11, 14-16, and 18 have been allowed.
	Claims 1, 6-7, 10-11, 14-16, and 18 have been rewritten as follows:

Claim 1: A method for generating functional blood vessels in a human individual recipient, the method comprising: 
- Tie2+ CD105+ PDGFRα- CD31+ and P2 cells are defined as CD45- Tie2+ CD105+ PDGFRα+ CD31- ; and
	b) administering to the human individual recipient a composition comprising an effective dose of the isolated P1 and P2 cells of step (a), at a site where regeneration of vessels is desired,
	wherein the isolated P1 and P2 cells are present in the composition at a ratio of 1:100 to 100:1, and 
	wherein the isolated P1 and P2 cells are autologous with respect to the human individual recipient.

Claim 6: The method of claim 1, wherein the effective dose is from 103 to 1010 total cells.

Claim 7: The method of claim 1, wherein the composition is provided in a matrix.

Claim 10: A method for generating functional blood vessels in a human individual recipient, the method comprising: 
a) isolating P1 and P2 cells from human adipose stromal tissue, wherein P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα- CD31+ and P2 cells are defined as CD45- Tie2+ CD105+ PDGFRα+ CD31- ; and
b) administering to the human individual recipient a composition comprising an effective dose of the isolated P1 and P2 cells of step (a), at a site where regeneration of vessels is desired,
wherein the isolated P1 and P2 cells are present in the composition at a ratio of 1:100 to 100:1, and 
wherein the isolated P1 and P2 cells are allogeneic with respect to the human individual recipient.

Claim 11: The method of claim 1, wherein the P1 and P2 cells are freshly isolated from lipoaspirate.

Claim 14: The method of claim 1, wherein the P1 and P2 cells are isolated from adult human adipose stromal tissue.

Claim 15: The method of claim 1, wherein the human individual recipient suffers from ischemic cardiovascular disease.

Claim 16: The method of claim 15, wherein the human individual recipient suffers from coronary artery disease (CAD), peripheral arterial disease (PAD), or stroke.

Claim 18: A method for generating adipose tissue in a human individual recipient, the method comprising: 
	a) isolating P2 cells from human adipose stromal tissue, wherein P2 cells are defined as CD45- Tie2+ CD105+ PDGFRα+ CD31- ; and 
	b) administering to the human individual recipient a composition comprising an effective dose of the isolated P2 cells of step (a), at a site where regeneration of adipose tissue is desired,
	wherein the isolated P2 cells are autologous with respect to the human individual recipient, 
	wherein the composition lacks P1 cells, and
	wherein P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα- CD31+.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims as currently amended require the isolation of P1 and/or P2 cells, which are defined as CD45- Tie2+ CD105+ PDGFRα- + and CD45- Tie2+ CD105+ PDGFRα+ CD31-, respectfully, from human adipose stromal tissue prior to their administration for the regeneration of vessels. Additionally, independent claim 18 as amended requires the isolation of P2 cells from human adipose stromal tissue, and their administration as part of a composition lacking P1 cells for the regeneration of adipose tissue. This distinguishes the allowed claims from the prior art, which teaches the administration of a heterogenous population of cells contained within the stromal vascular fraction for the regeneration of vessels. The isolation of cells containing the specified markers for P1 and P2 cell populations prior to their administration is not taught nor contemplated by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635